—Judgment, Supreme Court, Bronx County (John Moore, J.), rendered July 21, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning identification and credibility.
*313Defendant failed to preserve his contention that the prosecutor failed to lay a proper foundation to impeach defense witnesses about their failure to come forward and we decline to review it in the interest of justice. Were we to review this claim, we would find that any error by the prosecutor in this regard did not deprive defendant of a fair trial. Concur — Williams, J. P., Tom, Saxe and Friedman, JJ.